Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 15, 2016

                                       No. 04-15-00646-CR

                                  Jimmy Rodgers WHARTON,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. A14443
                        Honorable N. Keith Williams, Judge Presiding


                                          ORDER

         The appellant’s motion for extension of time to file their brief is granted. The appellant’s
brief is due August 12, 2016. No further extensions of time will be granted absent extraordinary
circumstances.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of July, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court